DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1, 9, 12-14 and 16-20 have been amended.
Claims 1-20 are pending and rejected.


Information Disclosure Statement
The information disclosure statement filed 8/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Response to Arguments
35 USC 101 rejection
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered and are persuasive, in view of the accompanying amendments.  The rejection under 35 USC 101 has been withdrawn.

35 USC 102 rejection
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 102 have been fully considered and are persuasive, in view of the accompanying amendments. However, the claims remain rejected as ineligible for patenting under the current 35 USC 103 rejection, explained in detail below.
Applicant's amended claims 1, 9 and 16 now require “implementing a pricing service, at a server, as a pluggable architecture, the pluggable architecture having no knowledge regarding pricing constructs that define various pricing algorithms” and “wherein the pricing methods are installed such that clients can modify or customize individual pricing methods in the plurality of pricing methods without having to modify the pluggable architecture itself”. This added language had not been previously recited and changes the scope of the claimed invention. Applicant's amendments have therefore necessitated any new grounds of rejection set forth below.


Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/779,373. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by the claims of application 16/779,373. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (U.S. Pre-Grant Publication No. 2004/0267674 A1), (“Feng”), in view of An et al. (U.S. Pre-Grant Publication No. 2005/0066058) (“An”).

Regarding claim 1, Feng teaches one or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, are configurable to cause the one or more processors to perform operations comprising:
installing a plurality of pricing methods as plugins into the pluggable architecture of the pricing service, each pricing method of the plurality of pricing methods including a set of pricing functions, and the pricing service further including one or more extension points comprising programmatic hooks within an operational flow of the pricing service to provide optional interfaces to functional modules external to the pricing service (para [0017], pricing management application for creating at least one pricing model...application program interface for enabling third-party applications of varying platforms to communicate with the pricing server component); 
receiving, at the pricing service, a pricing request from a first client for a sales transaction including one or more sales items, the pricing request including a pricing context for each of the one or more sales items (para [0018], pricing requests are received from a business-to-business server having data-network-access to the application suite); and 
performing a price calculation for the sales transaction (para [0020], automated pricing system for calculating pricing for items and item orders), including: 
resolving selected pricing method for each sales item of the one or more sales items from the plurality of pricing methods (para [0020], (b) identifying an item pricing sequence comprising pricing factors used in calculating; (c) accessing the rules for the first listed factor in the sequence having associated rules; (d) sorting the rules based on constraint matching to parameters in the request; (e) eliminating those rules that do not match the request parameters; (f) applying the value of the remaining rule that most closely matches the request parameters to the factor), 
calling, via at least one of the one or more extension points, an external functional module to interact with the operational flow of the pricing service (para [0019], third-party applications use the at least one API for translating platform dependent markup languages to enable cross communication between a client platform and the platform hosting the software application), 
providing, with the pricing service, the aggregated results to the first client (para [0046], calculate the correct pricing results according to implemented rule and send a response containing requested pricing information back to the requester entity).  

Although Feng teaches pricing services within a third-party application (para [0017]), Feng does not explicitly teach implementing a service, at a server, as a pluggable architecture, the pluggable architecture having no knowledge regarding constructs that define various algorithms and wherein the methods are installed such that clients can modify or customize individual methods in the plurality of methods without having to modify the pluggable architecture itself.


In a similar field of endeavor, An teaches
implementing a service, at a server, as a pluggable architecture, the pluggable architecture having no knowledge regarding constructs that define various algorithms (para [0030], a service-oriented architecture with a set of meta-data information and pluggable/adaptable interfaces and tooling. Advantageously the meta-data framework is extensible to support state data qualifiers (security, transaction enable/disable, transaction scope and the like), constraints and access mechanisms);
wherein the methods are installed such that clients can modify or customize individual methods in the plurality of methods without having to modify the pluggable architecture itself (para [0054], Based on a client's request, the GSOS framework transforms the results of a query or change notification to a format as prescribed by the client. The GSOS incluses a transfrom processor interface to facilitate plug-in of any transformation processor of choice);
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art at the time of filing to include the noted limitations as taught by An in the medium of Feng, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved framework to define mechanisms that enable a service to extend its state with change notification semantics a flexible service state exposure model (see An, para [0003]). 

Regarding claim 2, Feng and An teach the above mediums of claim 1.  Feng also teaches wherein the plurality of pricing methods includes:
one or more standard pricing methods for use by multiple clients of a host service platform (para [0020], data repository accessible to the server node for storing at least one pricing data model; para [0059], Model 200 can, in one embodiment, be configured as a generic but extensible pricing model wherein each request causes the system to build a version of the model that fits the parameters of the request); and 
one or more custom pricing methods for the first client that are to be used by the pricing service for operational flows associated with the first client (para [0020], data repository accessible to the server node for storing at least one pricing data model and rules for manipulating the model; para [0059], Model 200 can, in one embodiment, be configured as a generic but extensible pricing model wherein each request causes the system to build a version of the model that fits the parameters of the request).

Regarding claim 3, Feng and An teach the above mediums of claim 2.  Feng also teaches wherein each pricing function of a set of pricing functions of a pricing method defines a single process within the pricing method (para [0020], method for price calculation comprises a variety of defined steps).

Regarding claim 4, Feng and An teach the above mediums of claim 3.  Feng also teaches wherein each pricing function is defined in code (para [0020], method for price calculation comprises a variety of defined steps).

Regarding claim 5, Feng and An teach the above mediums of claim 4.  Feng also teaches wherein the pricing functions of the one or more standard pricing methods are coded in a first format and the pricing functions of the one or more custom pricing functions are coded in a second format (para [0020], data repository accessible to the server node for storing at least one pricing data model and rules for manipulating the model; para [0059], Model 200 can, in one embodiment, be configured as a generic but extensible pricing model wherein each request causes the system to build a version of the model that fits the parameters of the request).

Regarding claim 6, Feng and An teach the above mediums of claim 1.  Feng also teaches wherein the external module comprises at least one functional module residing on a host service platform for the pricing service, and at least one functional module that is external to the host service platform (para [0017], pricing list generator for generating line item pricing lists, and at least one application program interface for enabling third-party applications of varying platforms to communicate with the pricing server component).

Regarding claim 7, Feng and An teach the above mediums of claim 6.  Feng also teaches wherein the instructions further include instructions for applying one or more guardrails to limit operation of the one or more extensions (para [0072], A user may associate one or more attributes to specific customers, specific channels, or to specific products. Because attributes are “object properties” they, of course are not assignable to object groupings (categories).).

Regarding claim 8, Feng and An teach the above mediums of claim 1.  Feng also teaches wherein the instructions further include instructions for reporting the aggregated pricing to the first client (para [0046], calculate the correct pricing results according to implemented rule and send a response containing requested pricing information back to the requester entity).

Regarding claims 9-20, claims 9-20 recite similar subject matter as claims 1-8.  Therefore claims 9-20 are rejected for at least similar rationale as set forth above.

NOTE: Applicant is advised that should claims 1-4 be found allowable, claims 16-20 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684